Appeal from an order of the Oneida County Court (Michael L. Dwyer, J.), entered August 6, 2007. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that she is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that she was denied her right to due process because County Court failed to adhere to the procedural requirements of Correction Law § 168-d (3). That contention is not preserved for our review (see generally People v Smith, 17 AD3d 1045 [2005], lv denied 5 NY3d 705 [2005]; People v Burgess, 6 AD3d 686 [2004], lv denied 3 NY3d 604 [2004]). Contrary to the further contentions of defendant, the court properly “render[ed] an order setting forth its determinations and the findings of fact and conclusions of law on which the determinations [were] based” (§ 168-d [3]; see People v Millar, 45 AD3d 1329, 1330 [2007], lv denied 10 NY3d 701 [2008]), and the court’s determination that defendant is a level two risk is supported by the requisite clear and convincing evidence (see People v Vacanti, 26 AD3d 732, 733 [2006], lv denied 6 NY3d 714 [2006]). Present—Martoche, J.P., Centra, Lunn, Fahey and Pine, JJ.